Case 2:19-mj-01098-NPM Document 6 Filed 09/24/19 Page 1 of 1 PagelD 39
AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

United States of America

 

v. ) |
) Case No, 2:19-mj- /O VsS-y pr
ALEX JARED ZWIEFELHOFER and ) ‘
CRAIG AUSTIN LANG ) ?
)
= )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ALEX JARED ZWIEFELHOFER ’
who is accused of an offense or violation based on the following document filed with the court:

1 Indictment C1 Superseding Indictment C Information C1 Superseding Information me Complaint
Probation Violation Petition 1 Supervised Release Violation Petition Violation Notice =A Order of the Court
This offense is briefly described as follows: es cA
18 U.S.C. § 1951(a) Conspiracy to Interfere with Commerce by Violence; = _ a
Interference with Commerce by Violence — rm
_ ri
18 U.S.C. §§ 924(c)(1)(A)(iii), Conspiracy to Use a Firearm During a Crime of Violence; - = O
(j)(1) and (0) Use and Discharge of a Firearm During and in Relation to a Crime: 3f Violence which
Resulted in the Death of a Person > : ae = nm
Date: FL6-17 — hy P_sdh dh
! lan officer s signature
City and state: Fort Myers, Florida Nicholas P. Mizell, U.S. Magistrate Judge

 

 

Printed name and title

 

Return

This warrant was received on (date) F£- “J G_ / 4 , and person was arrested on (date) G.. G- / ;

at (city and state) Ma 1S OY) LUZ ly). La f
Date: Fh Z G

at officerfs signatur e

Dauvel And var pum

Pr [nd yj and title

 

 

 

 

 
